Citation Nr: 0520636	
Decision Date: 08/01/05    Archive Date: 08/17/05	

DOCKET NO.  03-26 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by mechanical low back pain. 

2.  Entitlement to service connection for residuals of a neck 
injury. 

3.  Entitlement to service connection for residuals of a 
corneal abrasion of the right eye.


REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from July 1999 to November 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.


FINDINGS OF FACT

1.  The veteran does not currently have disability manifested 
by mechanical low back pain that is related to active 
service.

2.  The veteran does not currently have residuals of a neck 
injury that is related to active service.

3.  The veteran does not currently have residuals of a 
corneal abrasion of the right eye that is related to active 
service.


CONCLUSIONS OF LAW

1.  Disability manifested by mechanical low back pain was not 
incurred in or aggravated during active service.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2004).

2.  Residuals of a neck injury were not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

3.  Residuals of a corneal abrasion of the right eye were not 
incurred in or aggravated during active service.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Mechanical Low Back

The veteran's service medical records reflect that she was 
seen in July 1999 with complaints including back pain.  There 
was no trauma to the back.  The assessment included 
mechanical back pain.

An August 2000 private treatment record reflects that the 
veteran reported complaints of mid back pain.  She stated 
that she had injured it when she was in the Army and it had 
been hurting for the past week.  The assessment was back 
strain.

The report of a February 2003 VA orthopedic examination 
reflects that the veteran's claims file was reviewed.  The 
impression included that on physical examination and X-ray 
the examiner could detect no objective evidence of organic 
pathology in the veteran's lumbar spine to explain her 
symptoms.  The examiner was unable to find any cause for the 
veteran's current symptoms and could not link them to the 
ones which occurred in the military.

During the veteran's personal hearings, and in statements, 
she has indicated her belief that she currently has 
disability manifested by mechanical low back pain that is 
related to service.  However, she is not qualified, as a 
layperson, to offer a medical diagnosis or medical etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, her opinion with respect to diagnosis or etiology 
concerning her low back complaints will not be accorded any 
probative weight.

There is no competent medical evidence indicating that the 
veteran had any chronic disability manifested by mechanical 
low back pain during active service or that she currently has 
any chronic disability manifested by mechanical low back 
pain.  Further, there is no competent medical evidence 
indicating that she currently has any chronic disability 
manifested by mechanical low back pain that is related to 
active service.  Rather, there is competent medical evidence 
indicating that the veteran does not currently have any 
chronic disability manifested by mechanical low back pain 
that is related to active service.  Therefore, a 
preponderance of the evidence is against her claim for 
service connection for disability manifested by mechanical 
low back pain.

Neck Injury

Service medical records reflect that in August 1999 the 
appellant was seen with complaints of neck pain following an 
incident during training in which she landed on her head.  
The initial assessment was acute neck strain.  She was seen 
for follow up in late August 1999.  At that time the 
assessment was acute neck strain with radicular symptoms.  
X-rays were within normal limits.  She was seen again in 
September 1999 with complaints relating to her neck.  The 
assessment was muscle pain.  A CT scan was accomplished on 
September 21, 1999.  The impression was no evidence of a disc 
herniation or bony abnormality in the cervical spine from the 
level of C3-4 to the level of C7-T1.  A September 21, 1999, 
service medical record reflects that the veteran had a neck 
injury 30 days before without radiculopathy.  She was seen 
again on September 27, 1999.  The assessment was that 
objective findings were not consistent with the story or 
subjective complaints.

The report of a February 2003 VA orthopedic examination 
reflects that the examiner had reviewed the veteran's claims 
file.  The impression included that on physical examination 
and X-rays the examiner could detect no objective evidence of 
organic pathology in the veteran's neck to explain her 
symptoms.  The examiner did not find any cause for the 
veteran's current symptoms and could not link them to the 
ones which occurred in the military.

The veteran has offered statements and testimony regarding 
her belief that she currently has neck disability that is 
residual to inservice injury, but she is not qualified, as a 
layperson, to offer a medical diagnosis or medical etiology.  
See Espiritu.  Therefore, her opinion with respect to current 
neck disability and etiology therefore will not be accorded 
any probative weight.

There is no competent medical evidence indicating that the 
veteran had chronic disability that was a residual of a neck 
injury during service or that she currently has chronic 
disability that is residuals of a neck injury during active 
service.  There is competent medical evidence, both during 
and after active service, which reflects that the veteran 
does not have chronic disability that is a residual of a neck 
injury during active service.  Therefore, a preponderance of 
the evidence is against the claim for service connection for 
residuals of a neck injury.

Right Eye

Service medical records reflect that the veteran was seen on 
August 12, with complaints relating to trauma to her right 
eye.  The assessment included corneal abrasion of the right 
eye.  She was seen again on August 13, 1999.  Following 
examination, the assessment was resolved corneal abrasion of 
the right eye.

April 2000 medical records reflect that the veteran 
complained of blurry vision.  The records indicate that she 
had an astigmatism.

The report of a February 2003 VA eye examination reflects 
that the veteran reported being hit in the right eye by a 
shell casing in 1999.  The impression was eye examination 
within normal limits, and the examiner indicated that there 
was no evidence of damage to the right eye related to the 
reported incident in 1999.

During hearings and in statements the veteran has indicated 
her belief that she has disability of the right eye that is a 
residual of a corneal abrasion that she sustained during 
active service.  However, she is not qualified, as a 
layperson, to offer a medical diagnosis or medical etiology.  
See Espiritu.  Therefore, her opinion with respect to any 
current disability being related to a corneal abrasion during 
service will not be accorded any probative weight.

There is no competent medical evidence, either during active 
service or after active service, which indicates that the 
veteran experiences chronic disability that is a residual of 
a corneal abrasion of the right eye during active service.  
There is competent medical evidence, both during service and 
after service, which indicates that she does not experience 
any residuals of a corneal abrasion of the right eye.  
Therefore, a preponderance of the evidence is against the 
veteran's claim for service connection for residuals of a 
corneal abrasion of the right eye.

Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to her claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b)(c) (2004).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 212 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
veteran was provided with an initial VCAA notice in March 
2001, prior to the adjudication of her claim in April 2002.

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) Inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  18 Vet. App. 120-121.

The Board finds that the veteran has been provided VCAA 
content complying notice and proper VA process.  Here, while 
the March 2001 notice did not request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, it did inform the claimant with 
respect to the other requirements of a VCAA notice.  Further, 
the veteran was provided with VCAA implementing regulations 
in the statement of the case issued in August 2003.  Those 
implementing regulations inform the veteran to submit any 
evidence in her possession that was relevant.  In January 
2003 the veteran submitted a statement indicating that all 
evidence in her possession had been submitted.

Here, the Board finds that any defect with respect to the 
completeness of the timing of the VCAA notice requirement was 
harmless error.  Although complete notice was provided to the 
veteran after the initial adjudication, the content of the 
total notices provided to the veteran has fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The veteran has been provided with every 
opportunity to submit evidence and argument in support of her 
claim and to respond to VA notices.  The notices informed her 
of the information and evidence that was not of record that 
was necessary to substantiate the claim, what VA would seek 
to provide, as well as what the claimant was expected to 
provide.  For these reasons, to decide the appeal would not 
be prejudicial error to the veteran.

All that VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The Board does a  de 
novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  As provided by 38 U.S.C.A. 
§ 7104(a), all questions of any matter under which 
38 U.S.C.A. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decisions on behalf of the Secretary 
with respect to claims for appellant's benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a complete preinitial adjudication notice 
constitutes harmless error, especially since an RO 
determination that is "affirmed" by the Board is subsumed by 
the appellate decision and becomes a single and sole decision 
of the Secretary in the matter under consideration.  See  
38 C.F.R. § 20.1104.  In this case, each of the four content 
requirements of a VCAA notice has been fully satisfied.

With respect to the VA's duty to assist, the RO has properly 
obtained or properly requested all service medical records 
and private evidence identified by the veteran.  The veteran 
has been provided two personal hearings and VA examinations.  
The veteran has submitted a statement indicating that she has 
provided all evidence in her possession.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify her in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in a law does not dictate an unquestioning, 
blind adherence in the case of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (Remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage of this case.  Therefore, she will not be prejudiced as 
a result of the Board proceeding to the merits of the claim.


ORDER

Service connection for disability manifest by mechanical low 
back pain is denied.

Service connection for residuals of a neck injury is denied.

Service connection for residuals of a corneal abrasion of the 
right eye is denied.



	                        
____________________________________________
	JEFFREY SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


